DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Bluetooth” and “Zigbee”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “wherein said first sensor is a microphone” renders the claim indefinite. The first sensor as claimed in claim 1 detects information encrypted or coded in areas or parts of the inhaler (see lines 4-5 of claim 1), which may be in the form of encrypted or encoded text (Paragraph 0077 of Applicant’s Specification). It is unclear how a microphone is capable of detecting information encrypted or coded in parts of the inhaler, especially encrypted or encoded text. It appears second sensor instead, as claim 5, from which claim 7 depends, further defines that the second sensor detects sound signals generated in said inhaler.
For claim examination purposes, the limitation of claim 7 will be interpreted as reading “wherein said second sensor is a microphone”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-16, 18-19, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Overfield (U.S Publication No. 2009/0314292 A1) in view of Day (U.S Publication No. 2013/0221097 A1).
Regarding claim 1, an inhaler accessory apparatus (Fig. 9A-B, also see Paragraphs 0002 and 0046) comprising: a body configured for mounting onto or connection with an inhaler (housing 104/906, see Fig. 1 and 9A-B, also Paragraph 0049 and 0060, the dry powder inhaler 900 includes a housing section); a microprocessor (Paragraph 0047, the device includes a microprocessor/processing circuitry); 
Overfield is silent regarding at least two sensors, a first sensor for detecting information encrypted or coded in areas or parts of said inhaler and wherein said first sensor generates at least one signal which is processed in said microprocessor resulting in customized microprocessor output.
Day discloses an inhaler (Paragraph 0003, the medicament reservoir may comprise an ampoule, cartridge, vial, pouch, and can be used with a medical delivery device) and further discloses a first sensor for detecting information encrypted or coded in areas or parts of said inhaler (Paragraph 0014-0015, the device may include a plurality of electronic sensors, which may each identify a coding feature; The electronic sensors may be an optical sensor, scanner, laser, etc. and the coding feature may be a bar code, light-emitting coding feature, magnet, electrical contact, etc. which may indicate information about drug type in the reservoir or other such information) and wherein said first sensor generates at least one signal which is processed in said microprocessor resulting in customized microprocessor output (see Paragraphs 0165-0166, the system may identify the coding feature of the drug reservoir and then may determine if the drug reservoir is intended for use with the device; The processor is in communication with a display that may indicate if the sensed coding feature on the drug reservoir is incorrect, and thus the sensor may be seen as generating a signal which is processed in the microprocessor and results in a customized microprocessor output to either indicate correct or incorrect drug reservoir loading).

Regarding claim 2, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1. 
Overfield further discloses wherein said second sensor is a digital sensor and its output is in digital form (see Paragraphs 0052-0053 and 0060, the sensor may send data to the microprocessor through a cable, and additionally may be coupled to an analog/digital converter before it is sent to the microprocessor, or the signal may be directly sent to a computer for analog to digital conversion).
Day further teaches wherein said first sensor is a digital sensor and its output is in digital form (see Paragraph 0132, the sensor may be in the form of an optical sensor that reads a bar code on the medicament; Bar code reading involves detecting the reflected light and detecting analog waveforms, and then converting the analog waveforms into a digital signal through binarization that can be converted into a code that the bars stand for and can be thus seen as a digital sensor with its output in digital form)
Regarding claim 3, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1.
Overfield further discloses wherein said second sensor is an analog sensor and its output is in analog form and wherein the apparatus further comprises additional circuitry to condition, filter, amplify and/or convert a sensor signal to digital form (see Paragraphs 0051, 0060-0063, the sensor electrical signal generated by the sensor may be passed through signal conditioner 518 which filters the signal and then to an analog/digital converter through cables such as 524; Thus, the signal can be seen as being analog, but after filtering and conversion the signal is passed as a digital signal).  
Regarding claim 4, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1. 

Regarding claim 5, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1.  
Overfield further discloses wherein said second sensor detects sound signals generated in said inhaler (Paragraph 0024 and 0060-0062, sound waves may be detected by a sensor in the form of a microphone, and the signals generated can be analyzed and correlated to the time of powder discharge, airflow rate, end of powder discharge during inhalation; Further, an increase in sound can be correlated to an increased flow rate through the device).
Regarding claim 6, the modified device of Overfield discloses the inhaler accessory apparatus of claim 5.
Overfield further discloses wherein the sound signals include an amplitude of the sound signal, a frequency of the sound signal or combinations thereof (see Paragraph 0023, the sensor of the inhaler may detect an amplitude of the sound signal, a frequency of the sound signal, or combinations thereof; Furthermore see Paragraph 0060-0062, where an increase in the amplitude of the sound signal may be detected to correlate to an increase in flow rate through the device).
Regarding claim 7, the modified device of Overfield discloses the inhaler accessory apparatus of claim 5.
Overfield further discloses wherein said second sensor is a microphone (see Paragraph 0023-0024, a sensor may be included to sense and measure sound within the inhaler, and may specifically include a microphone; Furthermore see Paragraph 0060-0062, sound waves from the inhaler are detected by a microphone and the signals are analyzed and correlated to time of powder discharge or airflow rate).
Regarding claim 8, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1. 

Regarding claim 9, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1.
Overfield further discloses wherein the inhaler comprises a dry powder inhaler (see Paragraph 0018, the device is said to be a dry powder inhaler, and the cartridge therein can comprise dry powder for pulmonary delivery).  
Regarding claim 10, the modified device of Overfield discloses the inhaler accessory apparatus of claim 9. 
Overfield further discloses wherein said dry powder inhaler comprises a cartridge and a dry powder formulation (see Paragraph 0018, the cartridge in the dry powder inhaler can comprise dry powder for pulmonary delivery). 
Regarding claim 11, the modified device of Overfield discloses the inhaler accessory apparatus of claim 10. 
Overfield further teaches wherein the dry powder formulation comprises a diketopiperazine and at least one active ingredient (see Paragraph 0018, the dry powder can further comprise diketopiperazine microparticles and at least one active ingredient).
Regarding claim 13, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1. 
Day further teaches wherein the first sensor is one or more of: a color detection sensor for sensing color of an inhaler cartridge or other medicament package loaded into the inhaler (see Paragraph 0015 and 0132, the sensor may detect the color of the coding feature) and image detection sensors capable of identifying characters, codes provided on the inhaler or the inhaler cartridge or other medicament package (see Paragraph 0015 and 0132, the sensors may scan the barcode or marks on the medicament package).
Regarding claim 14, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1. 
Overfield further discloses a wireless transceiver over which data received from the second sensor is transmitted to a remote processing system (see Paragraph 0047 and 0051, the signals from the sensors can be transmitted by a wireless communication interface to a receiving computer or PDA to display the signal; also see Paragraph 0053, the signal can be sent wireless communicator 532 and the computer can perform the analysis or processing/conversion steps).  
Overfield is silent regarding wherein the data received from the first sensor is transmitted over the wireless transceiver to a remote processing system.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Overfield to also include transmitting data received from the first sensor over the wireless transceiver to a remote processing system in addition to the second sensor, such as that taught by Overfield, in order to remotely acquire the inhalation data and transfer it wireless to an external computer or PDA for subsequent signal processing or real-time output display (see Paragraph 0010-0011).
Regarding claim 15, the modified device of Overfield discloses the inhaler accessory apparatus of claim 14.
Overfield further discloses wherein the microprocessor, sensors and wireless transceiver are connected (see Paragraph 0049 and 0052, on-board devices 540 can send and receive data from the microprocessor; On-board devices can include digital output sensors, temperature sensors, LEDs, sound warning devices, or other on-board sensors; also see Fig. 5, each of the components are electronically connected). 
Overfield is silent regarding wherein the microprocessor, sensors and wireless transceiver are connected to and/or disposed on an electronic board.
However, electronic breadboards or circuit boards are well known within the art to allow for electronic connection between components such as microprocessors, sensors and wireless transceivers. Circuit boards allow for customization and connection of circuitry within electronic devices. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 16, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1.
Overfield further discloses visual indicators or a display for showing pass/fail indication to user (see Paragraph 0009, the inhalation system may comprise a display means for visual cues to facilitate training and/or monitoring a subject in achieving an optimal or appropriate inspiratory maneuver for effective delivery of respiratory therapy).
Regarding claim 18, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1.
Overfield further discloses wherein the microprocessor output generates a pressure versus time curve on a display concurrently with or just after a patient's inhalation (see Paragraph 0021, 0023, 0054 and Fig. 8, the data obtained after an inhalation maneuver can be displayed in a graph of pressure versus time; also see Paragraph 0017 and 0021, the graphical display can be in real-time and representative of an inhalation).
Regarding claim 19, Overfield discloses a dry powder inhalation monitoring and detecting system (Fig. 9A-B, also see Paragraphs 0002 and 0046), comprising: a dry powder inhaler (see Paragraph 0018, the device is said to be a dry powder inhaler, and the cartridge therein can comprise dry powder for pulmonary delivery); 406694550 v1US National Stage Patent ApplicationMKC-115(P)(PCT)(US)a microprocessor (Paragraph 0047, the device includes a microprocessor/processing circuitry), a wireless transceiver (Paragraph 0047, the device can include wired or wireless communication module to transfer the generated signal to a receiving computer or PDA for display); and a second sensor for detecting signals generated from an inhaler when in use (Paragraph 0060, sensing and/or monitoring device 902 can monitor and/or sense signals generated by or within the powder inhaler 900 during an inhalation maneuver by a patient); wherein said second sensor generates at least one signal each which is processed in said microprocessor resulting in customized microprocessor output and wherein said microprocessor output generates a pass or fail indication upon completion of a user's inhalation maneuver (Paragraph 0059-0060, signals/parameters that can define an 
Overfield is silent regarding at least two sensors, a first sensor for detecting information encrypted or coded in areas or parts of said inhaler.
Day discloses an inhaler (Paragraph 0003, the medicament reservoir may comprise an ampoule, cartridge, vial, pouch, and can be used with a medical delivery device) and further discloses a first sensor for detecting information encrypted or coded in areas or parts of said inhaler (Paragraph 0014-0015, the device may include a plurality of electronic sensors, which may each identify a coding feature; The electronic sensors may be an optical sensor, scanner, laser, etc. and the coding feature may be a bar code, light-emitting coding feature, magnet, electrical contact, etc. which may indicate information about drug type in the reservoir or other such information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Overfield to have included an additional sensor for detecting information encrypted or coded in areas or parts of said inhaler, such as that taught by Day, in order to determine the type of medicament inserted and to ensure proper drug delivery to the patient (Paragraph 0015).
Regarding claim 21, the modified device of Overfield discloses the dry powder inhalation monitoring and detecting system of claim 19.
Overfield further discloses a removable inhaler accessory apparatus (see Fig. 5, 116; also see Paragraph 0020, the sensing and monitoring apparatus can be detachable or removable and additionally the jacket may be mounted onto the device and may include the sensor in the walls of the jacket) comprising a body for mounting onto or connection with the inhaler and on which the microprocessor, wireless transceiver, and sensors are disposed (housing 104/906, see Fig. 1 and 9A-B, also Paragraph 0049 and 0060, the dry powder inhaler 900 includes a housing section; also see Fig. 5, within the body)
Regarding claim 27, the modified device of Overfield discloses the inhaler accessory apparatus of claim 11. 
.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Overfield (U.S Publication No. 2009/0314292 A1) in view of Day (U.S Publication No. 2013/0221097 A1), as applied to claim 1, in further view of Haldorsen (U.S Patent No. 9,869,600 B2).
Regarding claim 12, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1.
Overfield further discloses wherein said second sensor comprises a differential pressure sensor that detects a pressure drop measured in said inhaler (see Paragraph 0050, sensor 118 may detect a pressure differential from the device; also see Paragraph 0024).	
The modified device of Overfield is silent regarding wherein an absolute pressure sensor used with a differential pressure sensor to adjust, if necessary, for atmospheric conditions before identifying the pressure drop.
Haldorsen discloses a pressure sensor and a method of calibrating it (see Fig. 5 and Col. 4 lines 21-38, the measurement of differential pressure from a differential pressure may be adjusted based on an absolute pressure reading from a first and/or second absolute pressure sensor), and discloses an absolute pressure sensor used with a differential pressure sensor to adjust, if necessary, for atmospheric conditions before identifying the pressure drop (see Col. 4 lines 21-38; also see Col. 9 line 64 - Col. 10 line 6, where the absolute pressure sensor may measure relative to atmospheric pressure).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Overfield to include an absolute pressure sensor used with the differential pressure sensor to adjust for atmospheric conditions before identifying the pressure drop, such as that taught by Haldorsen, in order to improve the accuracy of the differential pressure measurement provided by the differential pressure sensor (Col. 4 lines 32-38).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Overfield (U.S Publication No. 2009/0314292 A1) in view of Day (U.S Publication No. 2013/0221097 A1), as applied to claims 1 and 19, in further view of Huerga (U.S Publication No. 2009/0294521 A1).
Regarding claim 17, the modified device of Overfield discloses the inhaler accessory apparatus of claim 1.  
Overfield is silent regarding wherein the customized microprocessor output comprises threshold data customized to the signal produced by the first sensor.
Heurga teaches an interactive medication container/dispenser which includes a microprocessor (Paragraph 0010, 0371 and Fig. 40-41, where medication inhaler 1200 includes aerosol cartridge 1202 and an interactive label 1106, the dispenser can be mated to sensing or reminder unit 1208 comprised of computer processor 120) and further teaches wherein the customized microprocessor output comprises threshold data customized to the signal produced by the first sensor (Paragraph 0632, selections allow the customer to customize the consumption or use of the medical product 15, which can be a medication, based on time or a measured physiological parameter; also see Paragraph 0085 and 0169, where a sensing area in the device may read information relating to dosing regimen from the RF memory on the medicament container, and wherein there may be a time period threshold that is associated with a specific medicament to indicate when the medication should be taken; 
Overfield also further discloses modifying the threshold of inhalation values based on the specific performance parameters for a given medicament (Overfield Paragraph 0059, the values defining an acceptable inhalation maneuver can be modified depending on the performance parameters required for optimal delivery of the medicament of the inhaler).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the microprocessor of Overfield to include customized output including threshold data customized to the signal produced by the first sensor, such as that taught by Heurga, in order to produce correct dosage information and delivery parameters based on the medicament provided into the inhaler (see Heurga Paragraph 0632 and Overfield Paragraph 0059).
Regarding claim 20, the modified device of Overfield discloses the dry powder inhalation monitoring and detecting system of claim 19.
Overfield further discloses a remote processing system including a display, a wireless transceiver, and a microprocessor configured to report the pass or fail indication on the display in a graphical nature including indicating a threshold corresponding to user inhalation data corresponding to 
Overfield is silent regarding indicating a threshold corresponding to the first sensor information detected
Heurga teaches an interactive medication container/dispenser which includes a microprocessor (Paragraph 0010, 0371 and Fig. 40-41, where medication inhaler 1200 includes aerosol cartridge 1202 and an interactive label 1106, the dispenser can be mated to sensing or reminder unit 1208 comprised of computer processor 120) and further teaches indicating a threshold corresponding to the first sensor information detected (Paragraph 0632, selections allow the customer to customize the consumption or use of the medical product 15, which can be a medication, based on time or a measured physiological parameter; also see Paragraph 0085 and 0169, where a sensing area in the device may read information relating to dosing regimen from the RF memory on the medicament container, and wherein there may be a time period threshold that is associated with a specific medicament to indicate when the medication should be taken).
Overfield also further discloses modifying the threshold of inhalation values based on the specific performance parameters for a given medicament (Overfield Paragraph 0059, the values defining an acceptable inhalation maneuver can be modified depending on the performance parameters required for optimal delivery of the medicament of the inhaler).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the microprocessor of Overfield to include indicating a threshold corresponding to the first sensor information detected, such as that taught by Heurga, in order to produce correct dosage information and delivery parameters based on the medicament provided into the inhaler (see Heurga Paragraph 0632 and Overfield Paragraph 0059).
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Overfield (U.S Publication No. 2009/0314292 A1) in view of Schuster (U.S Publication No. 2016/0166766 A1).
Regarding claim 22, Overfield discloses a method of monitoring and detecting accurate data valuable for inhaler user training, comprising: reading medicament data relating to medicament or inhaler information and relating data to a corresponding threshold (see Paragraphs 0059 and 0070, the inhalation parameters are measured and compared to a corresponding threshold for the medicament, and such values can be modified depending on the performance parameters required for optimal delivery of the medicament of the inhaler); identifying pressure differential data during inhalation by user (Paragraph 0023-0024, the device may include sensors and may include a transducer that is configured to sense and measure a pressure differential within the inhaler in use); determining whether the user passed or failed the inhalation maneuver relating to meeting or exceeding the threshold or failing to attain the threshold (see Paragraph 0054, the graphs of the inhalation maneuver plots can include colored regions that can provide an indication if the inhalation maneuver meets or does not meet the baseline requirement/optimal delivery; also see Paragraph 0059, defining key parameters of an acceptable inhalation maneuver; It is noted that this step could be performed by a user as there is no structure required by the claim).  
	Overfield is silent regarding wherein the device displays instruction to load the medicament in the inhaler and displaying instruction to begin an inhalation maneuver.
	Schuster teaches an inhaler wherein the device displays instruction to load the medicament in the inhaler (see Paragraph 0187, when the drug reservoir is nearly depleted or expired, the display device coupled to the inhaler prompts the user to replace the drug cartridge) and displaying instruction to begin an inhalation maneuver (see Paragraph 0184, the display may instruct the patient in the performance of an inhalation maneuver through an inhaler).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Overfield to have included displaying instruction to load the medicament in the inhaler and displaying instruction to begin an inhalation maneuver, in order to guide the patient toward proper use and maintenance of the device (Paragraph 0187 and 0184).
Regarding claim 23, the modified method of Overfield discloses the method of claim 22.

Regarding claim 24, the modified method of Overfield discloses the method of claim 23.
Ovefield further discloses wherein the transmitting and displaying step comprises displaying on a processing system such as a tablet, computer (see Paragraph 0047 and Fig. 5, the wireless communication interface can be used to transfer the sensor signals to a receiving computer or PDA for display of the signal).
Regarding claim 25, the modified method of Overfield discloses the method of claim 24.
Overfield further discloses wherein the transmitting and displaying step comprises transmitting the medicament data and the pressure differential data to the processing system via wireless transmission and displaying on said system a pressure vs. time curve along with a threshold corresponding to the medicament data (see Paragraph 0021, 0023, 0054 and Fig. 8, the data obtained after an inhalation maneuver can be displayed in a graph of pressure versus time; also see Paragraph 0047 and 0058, the signals can be sent to a receiving computer or PDA for display of the signal generated and can be used to generate the graphs).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Overfield (2009/0314292 A1) in view of Schuster (U.S Publication No. 2016/0166766 A1), as applied to claims 22-25, in further view of Patton (U.S Publication No. 2013/0269694 A1).
Regarding claim 26, the modified method of Overfield discloses the method of claim 25.
Overfield is silent regarding wherein the wireless transmission comprises Bluetooth® or WiFi.
Patton teaches an inhaler wherein the wireless transmission comprises Bluetooth® or WiFi (Paragraph 0029, In some embodiments, inhalation device 100 may communicate with mobile device 190 over a wireless communication. Merely by way of example, WiFi and/or Bluetooth connections may be established between inhalation device 100 and mobile device 190 to provide the same communication capabilities as the wired versions discussed above).

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/             Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785